Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to applicants filing dated July 13, 2021. The following action is taken:Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Hoerger (10,170152)
Regarding claim 1. The examiner read on the limitation “reading unit that reads production information……a production process of the magnetic tape cartridge” as reading any information related to the magnetic tape.  The examiner also read on the limitation “control unit that performs…..has been formatted” as “invalidating” the production information on the tape during initialization.  The same examiner’s interpretation is considered for independent claims 6 and 7. Claim 8 is the broadest of the independent claims and read on “invalidating”  data on a tape after it was shipped or formatted which is interpreted as any time the tape is inserted or manufactured or in the operation or reading and writing.  Therefore, independent claims 1 and 6-8 red on two steps a tape having data “production information” and the data is invalidated during an initialization  process (read or write operation). 

The reference shows a magnetic tape reading and recording device. Applicant’s attention is drawn to fig 4. The reference shows a reading unit fig 1A element 200 that reads production information from a recording medium of a magnetic tape cartridge fig 4 step 301A, the magnetic tape cartridge including a magnetic tape fig 2, and the recording medium other than the magnetic tape and on which the production information is recorded, the production information being information regarding the magnetic tape obtained in a production process of the magnetic tape cartridge see information CM in fig 4; and a control unit fig 1A element 100 hat performs, as an initialization process of the magnetic tape cartridge, control of recording the production information on the magnetic tape and invalidating the production information in the recording medium fig 4 steps 302 and 303, the initialization process being performed at a time when the magnetic tape cartridge is initially loaded (the tape is inserted into the device as shown in fig 1A) into the recording and reproducing device, after the magnetic tape cartridge has been shipped or after the magnetic tape cartridge has been formatted (or the formatting process step 301 in fig 4). Regarding claims 6 and 7. The limitations as merely the same drawn to a method or non-transitory as opposed to a device.  Regarding claim 8, the reference shows a magnetic tape fig 2 . a recording medium other than the tape (memory element fig 6A, a step of initializing the CM information to be invalidated (updated) as in fig 4 steps 301A and 301B during the tape reading and writing or formatting process as in fig 4 step 305.


With respect to the limitation of claim 3. The examiner read on step 303  write “lock”  in fig 4 as “retention” data wherein step 304 is the further control unit performing step.
With respect to the limitations of claims 4 and 5. The claim read on any data that pertaining the medium such as type, density, manufacturer data….etc. see fig 6A showing information recorded on the medium 500.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL Z HINDI whose telephone number is (571)272-7618. The examiner can normally be reached on MON-FRI from 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim, can be reached at telephone number 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/NABIL Z HINDI/Primary Examiner, Art Unit 2688